994 So. 2d 1125 (2007)
Alrahmon Tarik ZEIGLER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1614.
District Court of Appeal of Florida, Third District.
December 19, 2007.
Alrahmon Tarik Zeigler, in proper person.
Bill McCollum, Attorney General, and Angel L. Fleming, Assistant Attorney General, for appellee.
Before GREEN, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.
We affirm the order denying, as facially insufficient, the appellant's Florida Rule of Criminal Procedure 3.800 motion to allow credit for jail time served. See Whitfield v. State, 864 So. 2d 562 (Fla. 1st DCA 2004); Reed v. State, 810 So. 2d 1025 (Fla. 2d DCA 2002); Toomajan v. State, 785 So. 2d 1275, 1276 (Fla. 5th DCA 2001). Our affirmance of this order, however, is without prejudice to the appellant's filing of a legally sufficient motion.
Affirmed without prejudice.